Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

measuring unit, power supply control unit, selection unit, control unit, count control unit, estimation unit, count unit, recording unit in claims 1-7, 9-18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Andreou et al. (US 2017/0131143, hereinafter Andreou).

	
Regarding claim 1, Andreou discloses a solid-state image sensor (The photodetection circuit 100 may, for example, be used within an image sensor, such as a CCD or the like, that may be used in a camera device configured to capture images, such as, by way of non-limiting example, a digital camera, digital camcorder, camera phone, and/or the like. In this regard, when implemented in a camera device, the photodetection circuit 100 may be configured to sense at least a portion of an image for capture by the camera device – ¶0033, fig. 1) comprising: 
 	a photodiode (avalanche PD 102, fig. 1) configured to photoelectrically convert incident light and output a photocurrent (The avalanche photodiode 102 may be embodied as any type of avalanche photodiode, which can sense and convert light 104 into current and/or voltage – ¶0036); 
 	a resistor configured to drop a potential of one end of the photodiode to a value lower than a power supply potential every time the photocurrent is output (the quenching circuit 110 in fig. 1, implemented by a quench resistor 408, as depicted in fig. 4a. … the quenching circuit 110 may include a quenching element, such as, by way of non-limiting example, a resistor…, ¶0045); 
 	a measuring unit (counter 114, fig. 1 along with comparator 410 of fig. 4a) configured to measure illuminance of the incident light on a basis of a frequency of dropping of the potential of one end (The counter 114 may be configured to count an amount of light (e.g., units of light) detected by the avalanche photodiode 102. In this regard, the counter 114 may be configured to count pulses output by the avalanche photodiode 102 in response to photon impact events when the photodetection circuit 100 is operated in Geiger mode. – ¶0050
As the voltage of the Vout node 406 lowers, a potential difference across the resistor (R) 408 is created, which serves to passively recharge the Vout node 406 such that the bias voltage again exceeds the breakdown voltage. In some example embodiments, the Vout node 406 may be connected to a voltage comparator 410, which may be configured to convert the avalanche pulse into a logical pulse (Comp) 412, which may be counted by a counter, such as the counter 114 – ¶0075); and 
 	a power supply control unit (controller 122, fig. 1) configured to control the power supply potential to a lower value as the measured illuminance is higher (For example, if a detected level of ambient light exceeds a threshold level, the controller 122 of some example embodiments may be configured to select to operate the photodetection circuit 100 in linear mode, and may send an appropriate control signal to the mode switching circuit 106. If, however, the detected level of ambient light does not exceed the threshold level, the controller 122 of some example embodiments may be configured to select to operate the photodetection circuit 100 in Geiger mode, and may send an appropriate control signal to the mode switching circuit 106 – ¶0062. Also see ¶0041-0042).
Regarding claim 2, Andreou discloses the solid-state image sensor according to claim 1, wherein
 	the power supply control unit controls the power supply potential on a basis of a comparison result between the illuminance and a predetermined threshold (For example, if a detected level of ambient light exceeds a threshold level, the controller 122 of some example embodiments may be configured to select to operate the photodetection circuit 100 in linear mode, and may send an appropriate control signal to the mode switching circuit 106. If, however, the detected level of ambient light does not exceed the threshold level, the controller 122 of some example embodiments may be configured to select to operate the photodetection circuit 100 in Geiger mode, and may send an appropriate control signal to the mode switching circuit 106 – ¶0062).
Regarding claim 3, Andreou discloses the solid-state image sensor according to claim 1, wherein 
 	the power supply control unit controls the power supply potential on a basis of comparison results between the illuminance and a plurality of thresholds different from one another (see ¶0062. Also, according to “The threshold value may be set to any value depending on implementation” – is understood as meeting the limitation ‘plurality of thresholds different from one another’. Also see ¶0136-0137 for further configurability of the threshold amount).
Regarding claim 4, Andreou discloses the solid-state image sensor according to claim 1, wherein
 	the photodiode, the resistor, the measuring unit, and the power supply control unit are arranged in each of a plurality of pixel circuits arrayed in a two-dimensional lattice manner (¶0025, …In some example embodiments, such as that illustrated in and described below with respect to FIG. 10, a photodetection circuit, such as photodetection circuit 100, may include multiple pixel units (e.g., an array of pixel units), with each pixel unit including one or more avalanche photodiodes 102 – ¶0059. Also see, ¶0090, ¶0098, ¶0109 … etc. Also see figs. 10-11).
Regarding claim 5, Andreou discloses the solid-state image sensor according to claim 1, wherein 
 	the measuring unit counts a number of times the potential of one end has been dropped within a predetermined exposure period and supplies a count value to the power supply control unit as a measurement value of the illuminance (The counter 114 may be configured to count an amount of light (e.g., units of light) detected by the avalanche photodiode 102. In this regard, the counter 114 may be configured to count pulses output by the avalanche photodiode 102 in response to photon impact events when the photodetection circuit 100 is operated in Geiger mode. – ¶0050
As the voltage of the Vout node 406 lowers, a potential difference across the resistor (R) 408 is created, which serves to passively recharge the Vout node 406 such that the bias voltage again exceeds the breakdown voltage. In some example embodiments, the Vout node 406 may be connected to a voltage comparator 410, which may be configured to convert the avalanche pulse into a logical pulse (Comp) 412, which may be counted by a counter, such as the counter 114 – ¶0075.
The counter 114 may be configured to count an amount of light (e.g., units of light) detected by the avalanche photodiode 102 – ¶0050).

Regarding claim 6, Andreou discloses the solid-state image sensor according to claim 1, further comprising: 
 	a selection unit (mode switching circuit 106) configured to select any one of a plurality of potentials different from one another according to a switching signal and supply the selected potential as the power supply potential (In some example embodiments, the mode switching circuit 106 may be configured to control the level of the bias voltage by controlling the level of a voltage Vr 108 that may be applied to the anode of the avalanche photodiode 102. In this regard, the mode switching circuit 106 of some example embodiments may be configured to control the level of the voltage Vr 108 so as to adjust the bias voltage between a level below the breakdown voltage associated with the avalanche photodiode 102 and a level exceeding the breakdown voltage associated with the avalanche photodiode 102. Accordingly, by controlling the voltage Vr 108, the mode switching circuit 106 of such example embodiments may be configured to selectively switch the operating mode of the photodetection circuit 100 between linear mode and Geiger mode – ¶0042), wherein 
 	the power supply control unit supplies the switching signal to the selection unit (power supply control unit 122 supplies the switching Control Signal to the selection unit 106, fig. 1, ¶0052).
Regarding claim 7, Andreou discloses a solid-state image sensor (The photodetection circuit 100 may, for example, be used within an image sensor, such as a CCD or the like, that may be used in a camera device configured to capture images, such as, by way of non-limiting example, a digital camera, digital camcorder, camera phone, and/or the like. In this regard, when implemented in a camera device, the photodetection circuit 100 may be configured to sense at least a portion of an image for capture by the camera device – ¶0033, fig. 1) comprising: 
 	an imaging lens configured to collect incident light (imaging lens is inherent in a camera, ¶0033); 
 	a photodiode (avalanche PD 102, fig. 1) configured to photoelectrically convert the incident light and output a photocurrent (The avalanche photodiode 102 may be embodied as any type of avalanche photodiode, which can sense and convert light 104 into current and/or voltage – ¶0036); 
 	a resistor configured to drop a potential of one end of the photodiode to a value lower than a power supply potential every time the photocurrent is output (the quenching circuit 110 in fig. 1, implemented by a quench resistor 408, as depicted in fig. 4a. … the quenching circuit 110 may include a quenching element, such as, by way of non-limiting example, a resistor…, ¶0045); 
 	a measuring unit (counter 114, fig. 1 along with comparator 410 of fig. 4a) configured to measure illuminance of the incident light on a basis of a frequency of dropping of the potential of a cathode (The counter 114 may be configured to count an amount of light (e.g., units of light) detected by the avalanche photodiode 102. In this regard, the counter 114 may be configured to count pulses output by the avalanche photodiode 102 in response to photon impact events when the photodetection circuit 100 is operated in Geiger mode. – ¶0050
As the voltage of the Vout node 406, [which is a cathode] lowers, a potential difference across the resistor (R) 408 is created, which serves to passively recharge the Vout node 406 such that the bias voltage again exceeds the breakdown voltage. In some example embodiments, the Vout node 406 may be connected to a voltage comparator 410, which may be configured to convert the avalanche pulse into a logical pulse (Comp) 412, which may be counted by a counter, such as the counter 114 – ¶0075.); and
 	a power supply control unit (controller 122, fig. 1) configured to control the power supply potential to a lower value as the measured illuminance is higher (For example, if a detected level of ambient light exceeds a threshold level, the controller 122 of some example embodiments may be configured to select to operate the photodetection circuit 100 in linear mode, and may send an appropriate control signal to the mode switching circuit 106. If, however, the detected level of ambient light does not exceed the threshold level, the controller 122 of some example embodiments may be configured to select to operate the photodetection circuit 100 in Geiger mode, and may send an appropriate control signal to the mode switching circuit 106 – ¶0062. Also see ¶0041-0042).
Regarding method claim(s) 8, although wording is different, the material is considered substantively equivalent to the claim(s) 1 as described above.

Claims 9, 10, 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Dai et al. (US 2015/0163429, hereinafter Dai).
Regarding claim 9, Dai discloses, a solid-state image sensor (212 fig. 2, ¶0017-0018) comprising: 
 	a count unit (photon counters 150, fig. 1) configured to count a number of times a photon has been incident within a predetermined exposure period and output a count value (..photon counters 150 that can count the number of photons detected by each pixel P1 100A to Pn 100N – ¶0016. 
Decision block 334 shows that it is next determined whether an exposure time counter T has reached a threshold exposure time count. In one example, the threshold exposure time count is T=11 for the frame of the pixel array, which in the example corresponds to a total of up to 16 ms (i.e., 16 .mu.s.times.2.sup.(11-1)) of exposure time. If the exposure time counters T have not reached the threshold exposure time (e.g., T=11), then processing continues to process block 336, where the exposure time counters are incremented for the pixels that did not reach the threshold photon count (e.g., 512 photons). Once the exposure time counters T are incremented in process block 336, processing then loops back to process block 326, wherein the pixels are further exposed to the incident light for additional exposure time. In the illustrated example, each additional exposure increases the total exposure time elapsed for that pixel by a factor of 2 – ¶0023.
… photon count image data read out by read out circuitry 216 through output signals 206 can then be transferred to function logic 220… In the example, the global shutter signal simultaneously enables all pixels P1, P2, P3, . . . Pn within pixel array 214 to simultaneously enable all of the pixels in pixel array 214 to start counting the number of incident photons detected during a single frame – ¶0019); 
 	a count control unit (function logic 220, fig. 2) configured to stop the count unit in a case where the count value has reached a predetermined limit value (see step 330 in fig. 3, ‘stop counting in photon counters for the pixels that reach a threshold photon count’) before the predetermined exposure period elapses (see step 334 in fig. 3); and 
 	an estimation unit (function logic 220 also function as estimation unit, fig. 2) configured to estimate a number of incident times of a photon within the predetermined exposure period on a basis of a time to stop the count unit (see step 340, fig. 3, ¶0024) and output the estimated number of incident times as an estimation value (In one example, after photon counters 250 have counted photons that have been detected by each pixel cell P1, P2, P3, . . . , Pn, the photon count image data read out by read out circuitry 216 through output signals 206 can then be transferred to function logic 220 – ¶0019).
Regarding claim 10, Dai discloses the solid-state image sensor according to claim 9, wherein 
 	the estimation unit obtains the estimation value from the time to stop the count unit, a length of the predetermined exposure period, and the predetermined limit value(step 340, also see claim 9 rejection above).
Regarding claim 17, Dai discloses the solid-state image sensor according to claim 9, wherein 
pixel array, fig. 2. In the example shown in FIG. 1, it is appreciated that the pixel array including the plurality of pixels P1 100A to Pn 100N is included in a first chip 108, and that the read out circuitry 116 including the photon counters 150 is included in a second chip 110 – ¶0017).
Regarding claim 18, Dai discloses an imaging device (imaging system 212, fig. 2) comprising: 
 	a count unit (photon counters 150, fig. 1) configured to count a number of times a photon has been incident within a predetermined exposure period and output a count value (..photon counters 150 that can count the number of photons detected by each pixel P1 100A to Pn 100N – ¶0016. 
Decision block 334 shows that it is next determined whether an exposure time counter T has reached a threshold exposure time count. In one example, the threshold exposure time count is T=11 for the frame of the pixel array, which in the example corresponds to a total of up to 16 ms (i.e., 16 .mu.s.times.2.sup.(11-1)) of exposure time. If the exposure time counters T have not reached the threshold exposure time (e.g., T=11), then processing continues to process block 336, where the exposure time counters are incremented for the pixels that did not reach the threshold photon count (e.g., 512 photons). Once the exposure time counters T are incremented in process block 336, processing then loops back to process block 326, wherein the pixels are further exposed to the incident light for additional exposure time. In the illustrated example, each additional exposure increases the total exposure time elapsed for that pixel by a factor of 2 – ¶0023.
… photon count image data read out by read out circuitry 216 through output signals 206 can then be transferred to function logic 220… In the example, the global shutter signal simultaneously enables all pixels P1, P2, P3, . . . Pn within pixel array 214 to simultaneously enable all of the pixels in pixel array 214 to start counting the number of incident photons detected during a single frame – ¶0019);
 	a count control unit (function logic 220, fig. 2) configured to stop the count unit in a case where the count value has reached a predetermined limit value (see step 330 in fig. 3, ‘stop counting in photon counters for the pixels that reach a threshold photon count’) before the predetermined exposure period elapses (see step 334 in fig. 3); 
 	an estimation unit (function logic 220 also function as estimation unit, fig. 2) configured to estimate a number of incident times of a photon within the predetermined exposure period on a basis of a time to stop the count unit (see step 340, fig. 3, ¶0024) and output the estimated number of incident times as an estimation value (In one example, after photon counters 250 have counted photons that have been detected by each pixel cell P1, P2, P3, . . . , Pn, the photon count image data read out by read out circuitry 216 through output signals 206 can then be transferred to function logic 220 – ¶0019); and 
 	a recording unit configured to record image data generated from the estimation value (Function logic 220 may simply store the image data, ¶0019).
Regarding method claim(s) 19, although wording is different, the material is considered substantively equivalent to the claim(s) 10 as described above.

Allowable Subject Matter

Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 11, Dai discloses the solid-state image sensor according to claim 9, further comprising: a photodiode configured to detect presence or absence of incidence of one photon (Each one of the pixels includes a single photon avalanche diode (SPAD) coupled to detect photons in response to incident light, abstract, unit 102, fig. 1).
However Dai is not found disclosing, a resistor configured to return a potential of one end of the photodiode to an initial state every time the incidence of one photon is detected; a switch configured to output the estimation value as an output value in a case where the count value has reached the predetermined limit value and output the count value as the output value in a case where the count value has not reached the predetermined limit value; and a power supply control unit configured to control the power supply potential according to the output value, wherein the count unit counts a number of times the potential of one end has varied due to the detection of the .
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Haraguchi (US 10,903,386), Suzuki et al. (US 2020/0358972), Yasuda (US 2020/0252534) – who disclose different image sensors of interest having avalanche photodiodes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697